DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-16, 22-24, 26-28, and 37-39 are pending and examined in the instant Office action.

Withdrawn Rejections
	The rejections under 35 U.S.C. 101, 35 U.S.C. 112, and 35 U.S.C. 103 are withdrawn in view of amendments filed to the instant set of claims on 27 January 2022.

Claim Comments - 35 USC § 112(f) - Means plus function
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 37 recites “means to generate,” "means for deriving," "means for determining at least one measure of similarity," and “means for estimating the identity.”  It is interpreted that the computer disclosed on page 36, lines 13-25 of the original specification provides the structural support for these limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 1, 8, 16, 22-24, 26-28, and 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharaf et al. [WO 2007/117832 A2; on IDS] in view of Boufounos et al. [Journal of the Franklin Institute, 2004, volume 341, pages 23-36; on IDS] in view of Chu et al. [Angew. Chem. Int. Ed., volume 49, 2010, pages 10106-10109] in view of Churbarnov et al. [BMC Bioinformatics, 2007, volume 8, 15 pages; on IDS of 1/27/2022].
	Claim 1 is drawn to a method of characterizing a target polymer.  The method comprises generating a time-ordered series of measurements of a polymer made during translocation of the polymer through a nanopore.  The translocation is controlled by an enzyme molecular motor.  The measurements are each dependent on k polymer units of the polymer (where k is three or greater).  The method comprises deriving a feature vector of time-ordered features depending on the characteristics of the time-ordered series of measurements.  The method comprises determining similarity between the derived feature vector and at least one other feature vector indicative of the target polymer, using an alignment algorithm or a machine learning algorithm.  The method 
	Claim 37 is drawn to similar subject matter as claim 1, except as an analysis device rather than a method.
Claim 38 is drawn to similar subject matter as claim 1, except as an analysis system rather than a method.
Claim 39 is further limiting wherein the machine learning comprises HMM.
The cover figure and abstract of Sharaf et al. teach a method of detecting oligonucleotides as the oligonucleotides are translocated through nanopores.  Figure 1b and paragraph 74 of Sharaf et al. teach continuous monitoring of each nucleic acid of the oligonucleotide as the oligonucleotide is translocated across the nanopore.  Since electric signals are received and plotted as the polynucleotide passes through the nanopore, it is interpreted that there is at least a suggestion that the experiment is automated with a computer/circuitry.  Figure 1B of Sharaf et al. illustrates a time-ordered series of signals representing the type of each nucleic acid passing through the nanopore.
	Sharaf et al. does not teach the feature vector mathematics recited in the claims.  Sharaf et al. does not teach using a molecular motor to translocate the polymer through the nanopore.  Sharaf et al. does not teach all of the machine learning limitations of the claims.
	Boufounos et al. teaches basecalling using hidden Markov models [title].  Figure 1 of Boufounos et al. illustrates an electropherogram representing an oligonucleotide.  
Sharaf et al. and Boufounos et al. do not teach using a molecular motor to translocate the polymer through the nanopore.  Sharaf et al. and Boufounos et al. do not teach all of the machine learning limitations of the claims.
	The document of Chu et al. studies real-time monitoring of DNA polymerase function and stepwise single-nucleotide DNA strand translocation through a protein nanopore [title].  The specification discloses on page 23 that an example of an enzyme molecular motor is DNA polymerase.
Sharaf et al. and Boufounos et al. do not teach all of the machine learning limitations of the claims.
	The document of Churbanov et al. studies learning for analysis of nanopore ionic current blockades [title].  The abstract of Churbanov et al. teaches that machine learning involves HMM.  Figure 3 of Churbanov et al. illustrates the signal of a DNA molecule translocating through a nanopore that is 3 or greater units in length.

	With regard to claim 8, the figures of Sharaf et al. teach a plurality of time ordered signals obtained in the same manner.  Equations 1-4 of Boufounos et al. convert the signal data to feature vector data.



	With regard to claim 22, the abstract of Sharaf et al. teaches that the polymers are nucleotides and that the polymer units are polynucleotides.  

	With regard to claim 23, section 5.4.1 on page 50 of Sharaf et al. teaches biological pores and nanopores.
	With regard to claims 24 and 26, the cover figure of Sharaf et al. teaches that the molecular rachet is a polymerase which is a polymer binding protein.

	With regard to claims 27-28, Figure 1A of Sharaf et al. illustrates translocating a polymer through a nanopore.  Figure 1B of Sharaf et al. illustrates continuous monitoring identifying the presence of each nucleic acid passing through the nanopore.  

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the polynucleotide translocation of Sharaf et al. by use of computers wherein the motivation would have been that it is obvious to automate signal processing on a computer [Figure 1B of the Sharaf et al.].
	It would have been further obvious to someone of ordinary skill in the art at the time of the instant invention to modify the automated detection of polynucleotide translocation of Sharaf et al. by use of feature vectors representing the polynucleotides 
It would have been further obvious to someone of ordinary skill in the art at the time of the instant invention to modify the automated detection of polynucleotide translocation of Sharaf et al. and feature vectors representing the polynucleotides of Boufounos et al. by use of the molecular motors for enzyme translocation of Chu et al. wherein the motivation would have been that DNA polymerase is an additional empirical tool used to analyze translocation of single strand DNA through nanopores [abstract of Chu et al.].
It would have been further obvious to someone of ordinary skill in the art at the time of the instant invention to modify the automated detection of polynucleotide translocation of Sharaf et al., the feature vectors representing the polynucleotides of Boufounos et al., and the molecular motors for enzyme translocation of Chu et al. by use of the machine learning of Churbanov et al. wherein the motivation would have been that Churbanov et al. provides more details with regard to machine learning that assists with identifying DNA translocating through nanopores [abstract of Churbanov et al.].

Response to arguments:
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive.

Applicant argues that while Boufounos et al. trains a model, the model is not used to identify a target polymer.  This argument is not persuasive because it is interpreted that the training of a model is used to identify future bases to be sequenced, thereby identifying the DNA target polymer.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claims 2-7 and 9-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharaf et al. in view of Boufounos et al. in view of Chu et al. in view of Churbanov et al. as applied to claims 1, 8, 16, 22-24, 26-28, and 37-39 above, in further view of Sjolander et al. [US Patent 6,128,587].
Claims 2-7 and 9-15 elaborate on mathematical manipulations of the feature vectors.
Sharaf et al., Boufounos et al., Chu et al., and Churbanov et al. make obvious representing signals from translocation of polynucleotides through nanopores as feature vectors, as discussed above.  Boufounos et al. teaches use of machine learning to identify commonalities between sets of vectors.  The vectors of Boufounos et al. have 
Sharaf et al., Boufounos et al., Chu et al., and Churbanov et al. do not divide and vectors into classes, groups, or sets based on similarities between data sets.
Sjolander et al. studies a method and apparatus using Bayesian subfamily identification for sequence analysis [title].  Figure 5 of Sjolander et al. illustrates an algorithm for classifying sequences into families based on similarities between sequences.  Figure 2 of Sjolander et al. illustrates a memory for storing the sequences.  

	It would have been further obvious to someone of ordinary skill in the art at the time of the instant invention to modify the automated detection of polynucleotide translocation of Sharaf et al., the feature vectors representing the polynucleotides of Boufounos et al., the molecular motors for enzyme translocation of Chu et al., and the machine learning of Churbanov et al. by use of the family classification of sequences of Sjolander et al. wherein the motivation would have been that grouping sequences into classes based on similarity facilitates analysis of the sequences [Figure 5 of Sjolander et al.].

Response to arguments:
	Applicant has no arguments specific to Sjolander et al.
	
E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	27 February 2022